In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
          ___________________________
               No. 02-19-00018-CV
          ___________________________

IN RE VERNA FRANCIS COLEY THETFORD, Relator




                 Original Proceeding
                Trial Court No. 33,186


    Before Birdwell, J.; Sudderth, C.J.: and Kerr, J.
         Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: March 21, 2019




                                         2